                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                          Plaintiff,   )
                                       )     No. 6:03-cr-03011-MDH
        v.                             )     Hon. Douglas Harpool
                                       )
ALONZO F. ELLERMAN,                    )
                                       )
                          Defendant.   )
                                       )

                   DEFENDANT ALONZO F. ELLERMAN’S
              RENEWED MOTION FOR COMPASSIONATE RELEASE

        Defendant ALONZO F. ELLERMAN, by and through his attorneys,

respectfully renews his motion for compassionate release, and requests the Court to

reconsider its decision, issued October 2, 2020, to deny his pro se motion for

compassionate release due to critical medical necessity, pursuant to 18 U.S.C.

§3582(c)(1)(A)(i), (the “Motion”). (Crim. DCD 281).

        Since this Court’s ruling, there has been a severe outbreak of COVID-19 at

Leavenworth USP, creating an extraordinary and compelling circumstance. Mr.

Ellerman himself tested positive for COVID-19 on January 4, 2021 and reported a

loss of taste and smell. Given his multiple comorbidities, he remains at risk of




140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 1 of 14
suffering from severe and life-threatening consequences of the virus, even if he no

longer tests positive.1

        The compassionate release statute, as amended by the First Step Act,

empowers courts to reduce a defendant’s sentence when (1) a defendant has

exhausted his administrative remedy with the United States Bureau of Prisons

(“BOP”) and (2) “extraordinary and compelling reasons” warrant a reduction,

consistent with the sentencing factors outlined in 18 U.S.C. § 3553(a) and the

Sentencing Commission’s applicable policy statements. (18 U.S.C. § 3582(c)(1)(A)).

        Mr. Ellerman originally moved for compassionate release on August 19, 2020

because he suffers from chronic medical conditions identified by the Centers for

Disease Control and Prevention (“CDC”) that elevate his risk of becoming critically

ill from COVID-19, namely, asthma, hypertension, and neuropathy.2 Mr. Ellerman

argued that he qualified for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(ii)

because his medical conditions and his efforts toward rehabilitation constitute

extraordinary and compelling reasons under the Act, and his release is consistent

with the Policy, to the extent it is applicable. (Crim. DCD 275).

        The Court denied Mr. Ellerman’s motion for compassionate release, finding

that Mr. Ellerman “has not alleged facts that show extraordinary and compelling




1   See Ctrs. for Disease Control and Prevention, Long-Term Effects of COVID-19, available at:
https://www.cdc.gov/coronavirus/2019-ncov/long-term-effects.html (last accessed Feb. 5, 2021).
2   See Ctrs. for Disease Control & Prevention, People with Certain Medical Conditions, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last accessed Feb. 5, 2021).


140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 2 of 14
reasons to warrant a reduction and that Defendant remains a danger to the

community.” (Crim. DCD 281).

         Mr. Ellerman requests the Court reconsider its Order denying compassionate

release based on the extraordinary and compelling reasons provided in his motion, as

the Court’s Order could not have taken into account Mr. Ellerman’s COVID-19

diagnosis. Based on this significant new development, Mr. Ellerman respectfully

asserts that he has now demonstrated an “extraordinary and compelling reason” for

relief under the First Step Act, and makes a renewed motion for compassionate

release. Mr. Ellerman also respectfully asserts that he is not currently a danger to

the community.

A.      The Court Should Reconsider its Denial of Compassionate Release

        Mr. Ellerman hereby makes a renewed motion for consideration for his request

for compassionate release because the facts on which the Court based its decision,

though accurate as of October 2, 2020, at the time of the decision, have significantly

changed since then.

B.      Active Cases Remain at Leavenworth

        Should Mr. Ellerman recover from his COVID-19 symptoms, his health will

remain at severe risk in Leavenworth USP. Leavenworth USP currently has 138

active inmate cases and 5 active staff cases of COVID-19.3 Two inmates have died

from COVID-19. Id. To date, more than half of the inmates at Leavenworth USP




3   See   Fed.   Bureau    of    Prisons,    COVID-19      Coronavirus   Update,   available   at:
https://www.bop.gov/coronavirus/ (last accessed Feb.19, 2021).


140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 3 of 14
have tested positive for COVID-19. Id.           This is a disastrous situation for Mr.

Ellerman.       The widespread, fatal impact of COVID-19 at Leavenworth USP is

evidence the BOP has failed to protect the health of the inmates at Leavenworth USP,

including the health of Mr. Ellerman. The COVID-19 outbreak at Leavenworth USP

has rendered Mr. Ellerman’s sentence far more severe than the Court originally

intended when imposing it. While this is true for every inmate incarcerated during

the COVID-19 pandemic, it is particularly applicable to Mr. Ellerman, who has now

contracted COVID-19.

        Given the outbreak at Leavenworth USP and Mr. Ellerman’s own positive

COVID-19 diagnosis, Mr. Ellerman respectfully renews his motion for compassionate

release.

C.      Mr. Ellerman’s Medical Conditions Put Him at Greater Risk for
        Detrimental Long-Term Health Effects and Potential Death due to
        COVID-19

        Mr. Ellerman is a 59-year-old man who suffers from a number of serious

medical conditions, including asthma, hypertension, and neuropathy. Mr. Ellerman’s

comorbidities make him susceptible to long-term harm and even death from COVID-

19, particularly in light of the severe, lasting organ damage the disease can cause,

especially to the heart and lungs. 4 Mr. Ellerman’s numerous and chronic health

conditions make COVID-19 a severe, ongoing, and existential threat.




4   See Ctrs. for Disease Control & Prevention, Long-Term Effects of COVID-19, available at
https://www.cdc.gov/coronavirus/2019-ncov/long-term-effects.html, (last accessed Feb. 5, 2021).



140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 4 of 14
        According to an analysis by the CDC, “people with chronic conditions including

diabetes, lung disease and heart disease appear to be at higher risk of severe illness

from COVID-19.” 5 The report revealed “78% of COVID-19 patients in the U.S.

requiring admission to the intensive care unit had at least one underlying condition.

And 94% of hospitalized patients who died had an underlying condition.” Id. “Among

COVID-19 patients admitted to the ICU, 32% had diabetes, 29% had heart disease

and 21% had chronic lung disease, which includes asthma, COPD and emphysema.

In addition, 37% had other chronic conditions including hypertension or a history of

cancer.” Id.

        1.       Asthma

        Mr. Ellerman suffers from asthma, which puts him at greater risk of severe

permanent harm from his COVID-19 diagnosis. The CDC has noted that “people with

moderate to severe asthma may be at higher risk of getting very sick from COVID-

19” because “COVID-19 can affect your respiratory tract (nose, throat, lungs), cause

an asthma attack, and possibly lead to pneumonia and acute respiratory disease.”6

See, e.g., United States v. Common, No. 17-CR-30067, 2020 WL 3412233, at *4 (C.D.

Ill. June 22, 2020) (granting compassionate release where 39-year-old defendant




5   Allison Aubrey, Who’s Sickest from COVID-19? These Conditions Tied to Increased Risk, NPR,
Mar. 31, 2020, https://www.npr.org/sections/coronavirus-live-updates/2020/03/31/824846243/whos-
sickest-from-covid-19-these-conditions-tied-to-increased-risk, (“Aubrey, Who’s Sickest from COVID-
19?”).
6   See Ctrs. for Disease Control & Prevention, COVID-19: People with Moderate to Severe Asthma,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html, (last accessed Feb.
5, 2021); see also David Levine, Coronavirus and Asthma, U.S. News & World Rep., Mar. 27, 2020,
https://health.usnews.com/conditions/articles/coronavirus-and-asthma.


140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 5 of 14
incarcerated at FCI Forrest City Low who had served approximately 2 years of a 10-

year sentence suffered from chronic asthma, hypertension, and obesity).

        2.       Hypertension

        See, e.g., United States v. Robinson, No. 10-cr-261, ECF No. 86 (July 17, 2020)

(finding extraordinary and compelling reason based solely on defendant’s

hypertension); United States v. Salvagno, No. 5:02-cr-00051-LEK, ECF No. 1181

(N.D.N.Y. June 22, 2020) (““What the scientific community knows with relative

certainty is that hypertension is one of the most common ‘comorbidities’ in people who

experience severe cases of COVID-19, a fact that has been apparent since the early

days of the pandemic; indeed, must research identifies hypertension as the most

common comorbidity.”); see also United States v. Pena, No. 15-CR-551 (AJN), 2020

WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (“This Court has repeatedly recognized

that COVID-19 presents a heightened risk for individuals with hypertension[.]”);

United States v. Soto, No. 1:18-CR-10086-IT, 2020 WL 2104787, at *2 (D. Mass. May

1, 2020) (“Defendant’s medical records show that he suffers from hypertension. This

condition increases his risk for serious complications from contracting COVID-19,

including death.”); United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481,

at * 9 (S.D.N.Y. Apr. 20, 2020) (finding hypertension to be a comorbidity that

increases the risk of death from COVID-19, and “reject[ing] the Government's

contention that Mr. Scparta’s general good health before the pandemic speaks to

whether he should now be released.”); United States v. Sawicz, No. 08-CR-287 (ARR),

2020 WL 1815851 (E.D.N.Y, Apr. 10, 2020) (granting compassionate release to a

defendant convicted of possession of child pornography who suffers from


140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 6 of 14
hypertension). Notably, the Department of Justice found that “[d]efendants released

through the compassionate release program are less than a tenth as likely to

recidivate as the average federal prisoner.” U.S. v. Osorto, 2020 WL 2323038, at *5

(N.D. Cal. May 11, 2020) (citing Dept. of Justice, Office of the Inspector General, The

Federal Bureau of Prisons’ Compassionate Release Program 49–50 (2013) (“Inspector

General Report”)). Moreover, it has estimated that “broader use of compassionate

release could save taxpayers millions and free desperately needed space in BOP

facilities.” Id. (citing Inspector General Report at 45–48). --United States v. Copeland,

2020 WL 2547250, at *4 (E.D.N.Y. May 19, 2020).

D.      Health Risks to Mr. Ellerman Remain Even if His COVID-19 Case is No
        Longer Active

        Mr. Ellerman tested positive for COVID-19 on January 4, 2021, and remains

at risk of severe, permanent harm to his health, and even at risk of death, even if he

is no longer exhibiting symptoms from COVID-19.

        See U.S. v. Armstrong, No. 18-cr-5108, ECF No. 45 at 6 (S.D. Cal. July 30, 2020)

(granting release to recovered inmate; noting that another inmate at Terminal Island

“was hospitalized and died . . . after the BOP had shown him recovered” and court

“finds it particularly persuasive that an inmate, being housed at the same facility as

Mr. Armstrong, was hospitalized and died after he was pronounced ‘recovered’ by the

BOP . . . [A]nnouncing that an inmate has ‘recovered’ does not mean that Mr.

Armstrong is completely safe”); U.S. v. Davis, No. 06-cr-20020, ECF No. 337, at 8

(C.D. Ill. July 20, 2020) (granting sentence reduction for obese diabetic inmate who

tested covid-positive where “the Court finds that there is a chance that Defendant



140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 7 of 14
may contract COVID-19 again” and “the CDC recognizes that it is possible for an

individual who had COVID-19 to become infected again by the virus”); U.S. v. Carter,

No. 16-cr-156, ECF No. 48, at 1 (D.D.C. June 10, 2020) (granting sentence reduction

for 76-year old sex offender having served 48-months of 80-month sentence and who

had tested positive, was asymptomatic, “no other documented health issues,” and

noting inmate was at “heightened risk of developing serious complications should he

be exposed again,” and if released, inmate “will be able to more effectively avoid

contracting COVID-19”); United States v. Heyward, No. 17-cr-527, ECF No. 83 at 2,

5 (D. Md. June 30, 2020) (releasing inmate with hepatitis C, hypertension, who tested

positive and “has since recovered from the virus” and noting that government does

not dispute that “secondary contraction of COVID-19 is possible”); United States v.

Moore, No. 5:15-cr-00055-VAP, Doc. 46 ; (C.D. Cal. July 16, 2020) (tested positive on

May 4; released from isolation on May 19 despite experiencing symptoms and not

testing negative; in granting relief court (a) noted: “There is no evidence before the

Court, however, to show Defendant developed antibodies and obtained immunity

from reinfection” and (b) found: “Defendant has shown he is at high risk for

developing severe symptoms from COVID-19, he is housed at a facility with an

outbreak of the COVID-19 virus, and he has contracted the virus”); United States v.

Davis, No. 2:15-cr-00062-TLN, 2020 WL 3443400 (E.D. Cal. Jun. 23, 2020) (tested

positive May 26; in granting relief, court recognized “the possibility that Defendant

may become infected again even if he fully recovers”—emphasis added—indicating

that he was then suffering from the virus); United States v. Lee, No. 1:95-cr-00058-




140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 8 of 14
LMB, Doc. 46 (E.D. Va. June 22, 2020) (“contracted coronavirus on May 23” and, while

“largely asymptomatic,” returned to unit after ten days with no scheduled follow-up

care for three months; release ordered “after a 14-day quarantine”; “Although

defendant has tested positive for the virus, which suggests that he may have

developed some antibodies to protect him against future infection, this does not end

the inquiry. Instead, the analysis shifts to the adequacy of the available medical

treatment in defendant’s facility.”).

E.      Mr. Ellerman is Not a Danger to the Community

        While Mr. Ellerman readily and remorsefully admits that his offense was

serious, he does not now pose a danger to the community. Due to his widespread,

chronic neck and back pain due to osteoarthritis, peripheral neuropathy, and cervical

disc disorder he is unable to walk without limping. He was last seen by a radiologist

in October 2020, where Mr. Ellerman was described as having “difficulty in sleeping

due to pain” and “burning pain [in his] lower back.”


        Recognizing that the Court may find a continued need to protect the public,

Mr. Ellerman respectfully requests that the Court grant his renewed motion for

compassionate release. Any need to protect the public in this case does not justify Mr.

Ellerman’s continued incarceration in a facility experiencing an outbreak of COVID-

19.


        While incarcerated, Mr. Ellerman has completed his GED, and has taken

twenty-one courses ranging from basic nutrition to fitness to crafts. Further, Mr.

Ellerman has worked nearly continuously while incarcerated, in the commissary, as


140453-0001/151199117.4
         Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 9 of 14
a barber, in plumbing, and in the Leavenworth camp clothing room. Mr. Elllerman

has also learned software engraving and graphic design work, which has been a

productive, stimulating use of his time. Mr. Ellerman can put these skills to good use

if his motion for compassionate release is granted, as outlined further below.


        Mr. Ellerman is eager to reenter society, and during his time at Leavenworth

has demonstrated a willingness to reform. Mr. Ellerman has served 17 years of his

25-year sentence and has had more than adequate time to reflect on his past,

including his prior criminal activity.


        Under similar circumstances, courts have found compassionate release to be

warranted. See, e.g. United States v. Brown, 2:18-cr-00360-KOB-JEO, ECF No. 35

(N.D. Ala. May 22, 2020) (granting compassionate release of defendant convicted of

use of a firearm in connection with drug trafficking); United States v. Almontes, No.

3:05-cr-58 (SRU), 2020 WL 1812713, at *1 (D. Conn. Apr. 9, 2020) (granting

compassionate release of defendant with drug and Section 924(c) conviction, who had

been deemed a “career offender” based on prior assault and robbery convictions);

United States v. Williams, No. 3:04-cr-00095-MCR-CJK, ECF No. 91 (N.D. Fla. Apr.

1, 2020) (finding compassionate release appropriate for defendant convicted of armed

bank robbery and brandishing a firearm during a crime of violence who had a prior

criminal history including “six prior convictions for armed bank robbery and three

prior convictions for bank robbery”); United States v. Scott, No. 7:98-cr-79-BO, ECF

No. 317 (E.D.N.C. Feb. 4, 2020) (granting compassionate release of defendant serving

a lengthy sentence for Hobbs Act robbery and multiple counts of using and carrying


140453-0001/151199117.4
        Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 10 of 14
a sawed-off shotgun and other firearms during and in relation to crimes of violence);

United States v. Mitchell, No. 4:09-cr-00026-RH-CAS (N.D. Fla. Feb. 3, 2020)

(granting compassionate release of defendant who pled guilty to possessing a firearm

in furtherance of drug distribution offense and was sentenced as an armed career

criminal); United States v. Peterson, No. 7:12-CR-15-IBO, ECF No. 63 (E.D.N.C. June

4, 2019) (granting compassionate release of defendant whose offenses included

discharging a firearm in the furtherance of a drug trafficking offense); United States

v. DeWilliams, No. 1:99-cr-120-REB (D. Colo. June 15, 2020); See United States v.

Armstrong, No. 18-cr-5108, ECF No. 45 at 6 (S.D. Cal. July 30, 2020) (reducing the

sentence in the case of an inmate convicted of possession of methamphetamine

because “defendants committing similar offenses now, in the time of COVID-19, are

receiving vastly lower sentencing recommendations, because their time in custody is

harsher. Those with pre-existing conditions…are receiving particularly favorable

recommendations. Many are receiving sentences around 24 months”).


F.      Mr. Ellerman has a Solid, Supportive Family Network and Stable
        Home in Springfield, Missouri

        If released, Mr. Ellerman’s son and daughter in-law Johnnie and Elysha

Ellerman would pick him up from Leavenworth USP with proper personal protective

equipment. Mr. Ellerman would live with Johnnie and Elysha Ellerman in

Sprignfield, Missouri. Johnnie Ellerman’s home has a spare bedroom where Mr.

Ellerman can stay indefinitely; Mr. Ellerman will not be or become a burden on his

family or the community. Johnnie and Elysha Ellerman’s adult children live in

Springfield, and Mr. Ellerman’s other son lives in Kansas City, Missouri.         His


140453-0001/151199117.4
        Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 11 of 14
extended family will provide Mr. Ellerman with the support and care he needs to

reintegrate into society.


        Mr. Ellerman has not yet met his grandchildren. If Mr. Ellerman’s request for

compassionate release is denied, he may never be able to do so.

        In Springfield, Mr. Ellerman would be surrounded by loving family who will

help him rehabilitate and readjust to daily life, assist him in obtaining adequate

ongoing medical care, and provide him with meaningful work. Johnnie and Elysha

Ellerman own and operate Everlasting Paint & Body, an automotive repair and

graphics shop in Springfield. The shop currently does some commercial and custom

graphics design work for its customers and has considered expanding this offering.

Johnnie and Elysha Ellerman plan to utilize Mr. Ellerman’s engraving software skills

to offer further graphic design services to their customers.


                                     Conclusion

        For the foregoing reasons, as well as those set forth in his Motion for

Compassionate Release, Mr. Ellerman respectfully requests that the Court grant his

request for compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i).

                                              Respectfully Submitted,

                                               By: /s/ Alexandra Cole
                                                   Alexandra Cole
                                                   Perkins Coie LLP
                                                   131 South Dearborn Street
                                                   Suite 1700
                                                   Chicago, Illinois 60603
                                                   D. +1.312.324.8686
                                                   F. +1.312.324.9686


140453-0001/151199117.4
        Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 12 of 14
                                              E. ACole@perkinscoie.com

                                              _/s/ Sean D. O’Brien______________
                                              Sean D. O’Brien, MoBar # 30116
                                              Attorney at Law
                                              4920 N. Askew
                                              Kansas City, MO 64113
                                              Telephone (816) 235-6152
                                              E-mail: obriensd@umkc.edu




140453-0001/151199117.4
        Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 13 of 14
                           CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the following document:

                    DEFENDANT ALONZO ELLERMAN
              RENEWED MOTION FOR COMPASSIONATE RELEASE
                   PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)

was served on February 23, 2021, in accordance with Federal Rule of Criminal
Procedure 49, Federal Rule of Civil Procedure 5, Local Rule 5.5, and the General
Order on Electronic Case Filing (ECF) pursuant to the district court’s system as to
ECF filers.


                                        By: /s/ Sean D. O’Brien




140453-0001/151199117.4
        Case 6:03-cr-03011-MDH Document 295 Filed 02/23/21 Page 14 of 14
